An unpublis ‘- order shall not be regarded as precedent and shall not be cited as legal authority. SCR‘123.

SUPREME Cause!
at:
New“

(0) 19am 

IN THE SUPREME COURT OF THE STATE OF NEVADA

REESE ROBERT WALDRON, No. 67648

Appellant,
vs.
THE STATE OF NEVADA,
Respondent.

   

ORDER DISMISSING APPEAL

This is a proper person appeal fmm a district. court order
denying a‘mution t0 appaint counsel. Fifth Judicial District Court, Nye
County; Robert W" Lane, Judge.

Because no statute or emirt rule permits an. appeal from an
order denying a motion to appoint counsel, we lack jurisdiction. Castilla 1;.
State, 106 Nev. 349, 352, 792 P.2d 1133:, 1135 (1990). Accnrdingly, we

ORDER this appeal DISMISSED.

w J I,

 

 

Pickering

cc: Hun. Robert W. Lane, District J 11ng
Reese Robert Waldren
Attorney Ge neral/Carson City
Nye County District Attorney
Nye County Clerk

Edi—OHM)